DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 9/2/2022.  Claims 1 and 12 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claim 12, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for monitoring a mental state associated with an individual by

CLAIM 1:
at a computing device:
receiving a dataset associated with the individual;

generating a report summarizing the mental health state; 

transmitting the report to a coach;

enabling a communicable link between a first device associated with the individual and a second device associated with the coach; 

in response to enabling the communicable link, prompting an interaction between the coach and the individual;

with a machine learning model, the machine learning model operable to improve an accuracy of engagement analysis pertaining to the individual’s mental health state;

determining a value of an engagement metric during a first time period; 

determining a second value of the engagement metric during a second time period later than the first time period; 

determining that the second value is below a threshold; and 

transmitting a notification from the coach to the individual, the notification operable to re-engage the individual in interactions with the coach, thereby improving the individual’s mental health state.

CLAIM 12:
at the computing system:

receiving a dataset associated with the individual;

determining the mental health state associated with the individual;

transmitting the mental health state to a coach;

enabling a communicable link between a first device associated with the individual and a second device associated with the coach;

in response to enabling the communicable link, prompting an interaction between the individual and the coach; 

with a machine learning model, the machine learning model operable to improve an accuracy of engagement analysis pertaining to the individual’s mental health state, determining an engagement metric during a time period; and

when the engagement metric is below a threshold, transmitting a notification to at least one of the individual and the coach, the notification operable to re-engage the individual in interactions with the coach, thereby improving the individual’s mental health state.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1 and 12 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to a managing human interactions in a fundamental healthcare business practice by monitoring a mental health state associated with an individual between a healthcare professional and a patient and thus, is a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Moreover, independent claim 1, and similarly independent claim 12 recites “generating a report…”, “determining a value…”, “determining a second value…”, “determining that the second value is below a threshold…” which can mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claims but further describe the elements and/or recite field of use limitations. For example, claims 2 recite further details regarding the dataset, the report, the value, an efficacy, an efficacy threshold, a communicable link, and thus, are directed to the same abstract idea identified in the independent claims.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computing device, a computing system, a communicable link, a first device, a second device, a predictive model,  which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0032] of applicant's specification (US 2020/0234803) recites that the system/method is implemented using a mobile computing device (e.g., smartphone, tablet, personal data assistant (PDA), personal music player, vehicle, head-mounted wearable computing device, wrist-mounted wearable computing device, etc.) which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/2/2022.

4.1.	Applicant argues, on pages 7-8 of the response, that the pending claims are 101 patent-eligible because (1) the pending claims cannot be construed as an abstract idea; and (2) even if the claims are abstract, the abstract idea is integrated into a practical application because the limitations recite an improvement in existing technology.
In regards to (1), it is submitted that the claims, as a whole, are directed to an abstract idea because monitoring a mental health state associated with an individual between a healthcare professional and a patient is a fundamental business practice and management of interactions between people and therefore, is a certain method organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (see, section 3, supra, for further details).
	In regards to (2), the limitations of a machine learning model trained to provide personalized care status analyses for improving care support and intervention are recited at a high-level of generality without any details the model or nexus as to how the machine learning model is trained to result in a technological improvement (e.g., faster, increased accuracy, etc.); and without any details on the notification or nexus how the notification improves the individual’s mental health state. As such, there is no demonstrable recitation of any technological improvement but a mere general linking of the abstract idea to a technological environment. In other words, the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools (see, section 3, supra, for further details).
	As such, it is respectfully submitted that the pending claims are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above and in section 3, supra.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686